Citation Nr: 0518621	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  01-07 834	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than September 10, 
1993, for the award of a 100 percent evaluation for 
depressive reaction.


REPRESENTATION

Appellant represented by:	Andrew J. Waghorn, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran in this case served on active duty from March 
1960 to March 1964 and from May 1966 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 100 percent 
evaluation for depressive reaction, effective November 1, 
1993.  A temporary 100 percent evaluation had also been in 
effect from September 10, 1993, to November 1, 1993.  
Therefore, the Board has phrased the issue on appeal to 
reflect the effective date of September 10, 1993, for the 100 
percent evaluation.


FINDING OF FACT

In August 2003, the Board was notified by the veteran's 
surviving spouse that the veteran died that month.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in this case in June 2002, in 
which it denied an effective date earlier than September 10, 
1993, for the award of the 100 percent evaluation for 
depressive reaction.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2003, the Secretary of VA and the veteran 
filed a joint motion to vacate the Board decision and remand 
the claim for an earlier effective date, asserting that the 
Board had not "present[ed] sufficient reasons or bases to 
support its conclusion that VA had provided adequate notice" 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 
2000).  The Court granted the motion that same month.

Also that month, VA was informed that the veteran had died, 
which is during the pendency of the appeal.  As a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


